Name: 2012/770/EU: Commission Implementing Decision of 11Ã December 2012 confirming the average specific emissions of CO 2 and specific emissions targets for manufacturers of passenger cars for the calendar year 2011 pursuant to Regulation (EC) NoÃ 443/2009 of the European Parliament and of the Council Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: mechanical engineering;  deterioration of the environment;  organisation of transport;  environmental policy
 Date Published: 2012-12-12

 12.12.2012 EN Official Journal of the European Union L 338/29 COMMISSION IMPLEMENTING DECISION of 11 December 2012 confirming the average specific emissions of CO2 and specific emissions targets for manufacturers of passenger cars for the calendar year 2011 pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (Text with EEA relevance) (2012/770/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 443/2009 of the European Parliament and of the Council of 23 April 2009 setting emission performance standards for new passenger cars as part of the Communitys integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular the second subparagraph of Article 8(5) and Article 10(1) thereof, Whereas: (1) The Commission is required, pursuant to Article 8(5) of Regulation (EC) No 443/2009, to confirm each year the average specific emissions of CO2 and the specific emissions target for each manufacturer of passenger cars in the Union as well as for each pool of manufacturers formed in accordance with Article 7(7) of that Regulation. On the basis of that confirmation, the Commission is to determine whether manufacturers and pools have complied with the requirements of Article 4 of that Regulation. Where it is clear that a manufacturer or a pool has failed to meet its specific emissions target, the Commission is required, from 2013 onwards, pursuant to Article 9(1) of that Regulation, to issue excess emissions premiums by way of individual decisions addressed to the manufacturers or pool managers concerned. (2) Pursuant to Article 4 of Regulation (EC) No 443/2009, the targets are binding on manufacturers and pools with effect from 2012. For the calendar years 2010 and 2011, the Commission should however calculate indicative targets and, pursuant to Article 8(6) of that Regulation, notify those manufacturers and pools whose average specific emissions of CO2 exceed their indicative targets. As the targets for 2010 and 2011 will serve as indicators to manufacturers of the effort required to reach the mandatory target in 2012, it is appropriate to determine the average specific emissions of manufacturers for 2010 and 2011 in accordance with the second paragraph of Article 4 of that Regulation and take into account only the 65 % lowest emitting vehicles of each manufacturer. (3) The data to be used for the calculation of the average specific emissions and the specific emissions targets is set out in Part C of Annex II to Regulation (EC) No 443/2009 and is based on Member States registrations of new passenger cars during the preceding calendar year. The data is taken from the certificates of conformity issued by the manufacturers or from documents providing equivalent information in accordance with Article 3(1) of Commission Regulation (EU) No 1014/2010 of 10 November 2010 on monitoring and reporting of data on the registration of new passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (2). (4) The data for 2011 was transmitted to the Commission by the deadline of 28 February 2012 specified in Article 8(2) of Regulation (EC) No 443/2009 by a majority of the Member States. Due to the late delivery of the data by three Member States the complete dataset was, however, only available to the Commission by the end of May. (5) Where, as a result of the verification of the data by the Commission, it was evident that certain data were missing or manifestly incorrect, the Commission contacted the Member States concerned and, subject to the agreement of those Member States, adjusted or completed the data accordingly. Where no agreement could be reached, the provisional data of that Member State was not adjusted. (6) In September 2012, Germany informed the Commission that approximately 200 000 registrations for 2011 had been omitted from the dataset submitted to the Commission in February 2012. In view of the strict timetable for confirming the data, there was not sufficient time for the Commission to allow manufacturers to verify those missing registrations. As a consequence, the records relating to those registrations cannot be included in the final dataset and cannot be taken into account for the calculation of the average specific emissions of the manufacturers concerned or their specific emissions targets. (7) On 20 June 2012, the Commission published the provisional data and notified 84 manufacturers of the provisional calculations of their average specific emissions of CO2 in 2011 and their specific emissions targets in accordance with Article 8(4) of Regulation (EC) No 443/2009. Manufacturers were asked to verify the data and to notify the Commission of any errors within three months of receipt of the notification in accordance with the first subparagraph of Article 8(5) of that Regulation. (8) Thirty eight manufacturers submitted notifications of errors within the three-month deadline. Two manufacturers informed the Commission that there were errors in the datasets but did not notify corrections in accordance with Article 9(3) of Regulation (EU) No 1014/2010. (9) In the case of the 46 manufacturers that did not notify any errors in the datasets or did not notify in accordance with Article 9(3) of Regulation (EU) No 1014/2010 the provisional data and provisional calculations of the average specific emissions and the specific emissions targets should be confirmed without adjustments. (10) The Commission has verified the corrections notified by the manufacturers and the respective justifications as expressed through the error codes specified in Article 9(3) of Regulation (EU) No 1014/2010 and the dataset has been adjusted as appropriate. (11) In the case of records that have been identified by manufacturers with the error code B as set out in Article 9(3) of Regulation (EU) No 1014/2010, it is necessary to take into account the fact that manufacturers cannot verify or correct those records appropriately due to missing or incorrect identification parameters. Accordingly, an error margin should be applied to the CO2 emission and mass values in those records. (12) The error margin should be calculated as the difference between the distances to the specific emissions target expressed as the average emissions subtracted from the specific emissions targets calculated including and excluding those registrations that cannot be verified by the manufacturers. Regardless of whether that difference is positive or negative, the error margin should always improve the distance to the target of the manufacturer. (13) The average specific emissions of CO2 from new passenger cars registered in 2011, the specific emissions targets and the difference between those two values should be confirmed accordingly, HAS ADOPTED THIS DECISION: Article 1 The following values specified in the Annex are confirmed for each manufacturer of passenger cars and for each pool of manufacturers in respect of the 2011 calendar year: (a) the specific emissions target; (b) the average specific emissions of CO2, where appropriate adjusted by the relevant error margin; (c) the difference between the values referred to in points (a) and (b); (d) the average specific emissions of CO2 for all new passenger cars in the Union; (e) the average mass for all new passenger cars in the Union. Article 2 This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Done at Brussels, 11 December 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 140, 5.6.2009, p. 1. (2) OJ L 293, 11.11.2010, p. 15. ANNEX Table 1 Values relating to the performance of manufacturers confirmed in accordance with Article 10(1) of Regulation (EC) No 443/2009 A B C D E F G H I Manufacturer name Pools and derogations Number of registrations Average CO2 (65 %) corrected Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 (100 %) Alpina Burkard Bovensiepen GmbH + Co. KG 572 177,439 147,733 29,706 29,706 1 760,03 203,024 Aston Martin Lagonda Ltd D 1 306 293,478 320,000 26,522 26,522 1 778,25 320,737 Audi AG P8 617 058 126,995 139,414 12,419 13,108 1 578,00 144,669 Audi Hungaria Motor KFT P8 14 853 136,758 133,273 3,485 3,344 1 443,62 148,573 Automobiles CitroÃ «n 741 890 112,738 127,624 14,886 14,886 1 320,01 125,666 Automobiles Dangel 45 145,103 137,974 7,129 7,129 1 546,49 148,267 Automobiles Peugeot 871 307 115,971 129,369 13,398 13,398 1 358,19 128,318 Avtovaz JSC 2 877 206,591 125,487 81,104 81,104 1 273,25 214,379 Bayerische Motoren Werke AG 723 001 129,243 139,011 9,768 9,768 1 569,17 144,289 Bentley Motors Ltd P8 1 281 385,470 181,852 203,618 203,618 2 506,62 389,560 BMW M GmbH 32 688 128,168 141,763 13,595 13,595 1 629,39 153,267 Caterham Cars Limited D 146 164,936 210,000 45,064 45,064 707,19 182,973 Chongqing Lifan Passenger Vehicle CO Ltd 41 174 123,282 50,718 50,718 1 225,00 174,000 Chevrolet Italia 11 747 110,522 117,194 6,672 6,672 1 091,78 113,295 Chrysler Group LLC 40 418 172,738 158,926 13,812 13,812 2 004,95 192,096 CNG Technik P1 126 114,000 118,073 4,073 4,073 1 111,01 114,000 Automobile Dacia SA 235 036 132,368 126,693 5,675 5,674 1 299,64 142,774 Daihatsu Motor Co. Ltd P7 9 603 128,506 118,136 10,370 10,370 1 112,40 145,796 Daimler AG Stuttgart P2 626 079 132,125 139,031 6,906 6,985 1 569,61 152,765 Dr Motor Company SRL 2 783 121,075 118,756 2,319 2,319 1 125,95 134,736 Ferrari D 2 318 299,849 303,000 3,151 3,151 1 721,13 321,016 Ford Motor Company P1 651 117,104 120,917 3,813 3,858 1 173,24 123,097 Fiat Group Automobiles SpA 836 642 109,885 119,406 9,521 9,593 1 140,19 118,279 Ford-Werke GmbH P1 1 004 863 119,012 127,825 8,813 8,895 1 324,41 131,951 Fuji Heavy Industries Ltd ND 26 702 158,145 164,616 6,471 6,471 1 582,48 170,332 General Motors Company 958 224,111 153,828 70,283 70,283 1 893,39 293,342 GM Korea Company 156 775 125,945 127,643 1,698 1,698 1 320,43 142,195 GM Italia SRL 1 497 113,238 121,524 8,286 8,286 1 186,53 117,716 Great Wall Motor Company Limited D 1 734 219,029 195,000 24,029 24,029 1 894,19 220,578 Honda Automobile China CO P3 20 699 123,950 119,659 4,291 4,279 1 145,71 125,329 Honda Automobile Thailand CO P3 203 146,221 120,814 25,407 25,407 1 171,00 150,567 Honda Motor CO P3 80 194 123,371 130,019 6,648 6,970 1 372,42 142,092 Honda of the UK Manufacturing P3 37 627 146,211 133,571 12,640 12,409 1 450,15 161,127 Honda Turkiye AS P3 1 051 151,798 125,595 26,203 26,203 1 275,60 155,955 Hyundai Motor Company 363 165 118,966 126,578 7,612 7,612 1 297,12 132,139 Iveco SpA 51 213,636 179,988 33,648 33,648 2 465,84 220,510 Jaguar Cars Ltd ND P6 21 980 169,666 178,025 8,359 8,359 1 899,75 189,103 KIA Motors Corporation 279 401 122,048 129,147 7,099 7,099 1 353,33 136,944 KTM-Sportmotorcycle AG D 31 181,7 200,000 18,300 18,300 875,00 184,161 Automobili Lamborghini SpA P8 270 322,109 141,622 180,487 179,992 1 626,30 341,804 Land Rover ND P6 68 080 188,659 178,025 10,634 10,634 2 291,53 210,911 Lotus Cars Limited D 522 179,209 280,000  100,791  100,791 1 280,82 198,571 Magyar Suzuki Corporation Ltd P5 96 175 118,469 120,435 1,966 1,966 1 162,71 127,816 Mahindra & Mahindra Ltd D 12 236 205,000 31,000 31,000 2 012,50 238,000 Maruti Suzuki India Ltd P5 22 813 102,997 109,967 6,970 6,970 933,65 104,430 Maserati SpA 1 330 351,103 158,453 192,650 192,650 1 994,61 360,656 Mazda Motor Corporation 125 367 131,622 130,645 0,977 0,724 1 386,11 146,625 McLaren Automotive Ltd D 76 279,000 285,000 6,000 6,000 1 514,20 282,342 Mercedes-AMG GmbH, Affalterbach P2 1 507 307,578 145,071 162,507 162,494 1 701,79 307,768 MG Motor UK Limited D 426 183,156 184,000 0,844 0,844 1 513,43 183,667 MIA Electric SAS 249 0 108,388  108,388  108,388 899,09 0,000 Micro-Vett SpA 4 0 129,772  129,772  129,772 1 367,00 0,000 Mitsubishi Motors Corporation (MMC) P4 78 039 128,395 139,904 11,509 12,224 1 588,71 153,864 Mitsubishi Motor Europe BV (MME) P4 19 270 117,472 115,081 2,391 2,387 1 045,55 120,139 Morgan Motor Co. Ltd D 452 155,382 180,000 24,618 24,618 1 113,11 176,626 Nissan International SA 443 400 127,348 130,153 2,805 2,805 1 375,34 142,469 O.M.C.I. SRL 51 156,061 119,537 36,524 36,524 1 143,04 169,431 Adam Opel AG 952 117 122,860 132,649 9,789 9,790 1 429,97 134,205 OSV  Opel Special Vehicles GmbH 2 133 136,581 3,581 3,581 1 516,00 135,500 Perodua Manufacturing Sdn Bhd 526 136,941 114,004 22,937 22,937 1 021,98 141,848 PGO Automobiles 66 184,738 113,598 71,140 71,140 1 013,09 188,015 Dr.Ing.h.c.F. Porsche AG P8 37 201 202,993 152,904 50,089 50,089 1 873,19 221,560 Potenza Sports Cars 22 178 99,975 78,025 78,025 715,00 178,000 Perusahaan Otomobil Nasional Sdn Bhd D 442 144,78 185,000 40,220 40,220 1 394,86 154,495 Quattro GmbH P8 3 307 232,028 149,311 82,717 81,792 1 794,57 258,705 Renault 1 004 850 114,816 126,391 11,575 11,580 1 293,02 128,566 Rolls-Royce Motors Cars Ltd 409 316,238 182,073 134,165 134,165 2 511,46 334,760 Saab Automobile AB 12 570 134,632 144,930 10,298 10,298 1 698,70 155,341 Santana Motor SA 22 217,929 149,065 68,864 68,864 1 789,18 245,591 Seat P8 293 241 114,132 126,196 12,064 12,110 1 288,76 124,878 Secma 43 131,000 97,370 33,630 33,630 658,00 137,140 Shanghai Maple Automobile Co Ltd 15 212 154,130 57,870 57,870 1 900,00 216,200 Shijiazhuang Shuanghuan Automobile Company 51 269,242 153,977 115,265 115,265 1 896,67 269,510 Skoda Auto AS P8 448 804 122,323 127,444 5,121 5,453 1 316,07 134,649 Sovab 9 211,8 163,955 47,845 47,845 2 115,00 215,000 Ssangyong Motor Company D 6 258 165,95 180,000 14,050 14,050 1 820,03 184,144 Suzuki Motor Corporation P5 58 442 129,792 124,059 5,733 5,733 1 241,99 148,166 Tata Motors Limited ND P6 2 075 132,499 178,025 45,526 45,526 1 323,63 145,692 Tesla Motors Ltd 76 0 128,354  128,354  128,354 1 335,99 0,000 Think 224 0 119,830  119,830  119,830 1 149,47 0,000 Toyota Motor Europe NV SA P7 522 865 109,293 128,141 18,848 18,905 1 331,32 126,194 Volkswagen AG P8 1 574 053 121,739 131,971 10,232 10,399 1 415,14 134,918 Volvo Car Corporation 225 326 132,245 145,021 12,776 12,776 1 700,69 151,452 Wiesmann GmbH D 5 270,333 274,000 3,667 3,667 1 434,60 277,000 Table 2 Values relating to the performance of pools confirmed in accordance with Article 10(1) of Regulation (EC) No 443/2009 A B C D E F G H I Pool name Pool Number of registrations Average CO2 (65 %) corrected Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 (100 %) Ford Werke GMBH P1 1 005 640 119,007 127,82 8,813 8,893 1 324,29 131,943 Daimler AG P2 627 586 132,189 139,045 6,856 6,933 1 569,93 153,137 Honda Motor Europe Ltd P3 139 774 127,001 129,394 2,393 2,703 1 358,75 144,850 Mitsubishi Motors P4 97 309 123,768 134,988 11,220 11,651 1 481,15 147,185 Suzuki P5 177 430 116,184 120,283 4,099 4,099 1 159,37 131,512 Tata Motors Ltd, Jaguar Cars Ltd, Land Rover P6 92 135 177,629 178,025 0,396 0,396 2 176,27 204,240 Toyota-Daihatsu Group P7 532 468 109,496 127,96 18,464 18,506 1 327,37 126,547 VW Group PC P8 2 990 068 121,99 132,57 10,580 10,707 1 428,23 137,316 Explanatory notes to Tables 1 and 2 Column A: In Table 1: Manufacturer name means the name of the manufacturer as notified to the Commission by the manufacturer concerned or, where no such notification has taken place, the name registered by the registration authority of the Member State. In Table 2: Pool name means the name of the pool declared by the pool manager. Column B: D means that a derogation relating to a small volume manufacturer has been granted in accordance with Article 11(3) of Regulation (EC) No 443/2009 with effect from 2012; ND means that a derogation relating to a niche manufacturer has been granted in accordance with Article 11(4) of Regulation (EC) No 443/2009 with effect from 2012; P means that the manufacturer is a member of a pool (listed in Table 2) formed in accordance with Article 7 of Regulation (EC) No 443/2009. Column C: Number of registrations means the total number of new cars registered by Member States in a calendar year, not counting those registrations that relate to records where the values for both mass and CO2 are missing and those records which the manufacturer does not recognise (identified in the error notification with error code C as set out in Article 9(3) of Regulation (EU) No 1014/2010). The number of registrations reported by Member States may otherwise not be changed. Column D: Average CO2 (65 %) corrected means the average specific emissions of CO2 that have been calculated on the basis of the 65 % lowest emitting vehicles in the manufacturers fleet in accordance with the first indent of the second subparagraph of Article 4 of Regulation (EC) No 443/2009 and point 4 of Commission Communication COM(2010) 657 final. Where appropriate, the average specific emissions have been adjusted to take into account the corrections notified to the Commission by the manufacturer concerned. The records used for the calculation include those that contain a valid value for mass and CO2 emissions. Column E: Specific emissions target means the emissions target calculated on the basis of the average mass of all vehicles attributed to a manufacturer applying the formula set out in Annex I to Regulation (EC) No 443/2009. Column F: Distance to target means the difference between the average specific emissions specified in column D and the specific emissions target in column E. Where the value in column F is preceded by  it means that the average emissions are lower than the target. Column G: Distance to target adjusted means that where the values in this column are different from those in column F, the values in that column have been adjusted to take into account an error margin. An error margin applies for those records that are included in the calculation of the average specific emissions and the target but the manufacturer cannot verify whether those values are correct due to the lack of appropriate identifiers. The error margin only applies if the manufacturer has notified the Commission of any records with the error code B as set out in Article 9(3) of Regulation (EU) No 1014/2010. The error margin is calculated in accordance with the following formula: Error = absolute value of [(AC1  TG1)  (AC2  TG2)] AC1 = the average specific emissions of CO2 including the unidentifiable vehicles (as set out in column D); TG1 = the specific emissions target including the unidentifiable vehicles (as set out in column E); AC2 = the average specific emissions of CO2 excluding the unidentifiable vehicles; TG2 = the specific emissions target excluding the unidentifiable vehicles. Column I: Average CO2 (100 %) means the average specific emissions of CO2 that have been calculated on the basis of 100 % of the vehicles attributed to the manufacturer. Where appropriate, the average specific emissions have been adjusted to take into account the corrections notified to the Commission by the manufacturer concerned. The records used for the calculation include those that contain a valid value for mass and CO2 emissions.